Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 01/26/2022 has been received and considered. Claims 1-2, 4-9, 11-16, and 18-20 are presented for examination.

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jung Cheng at Crowell & Moring LLP (Reg. No. 75,406) at 02:39 PM on February 4, 2022.
3.	The application has been amended as follows: 
1) Claim 1 has been replaced with 
---1. A method for obtaining a plurality of optimal variational parameters of a wavefunction for a Hamiltonian system, the method comprising:
initializing, by a device comprising a quantum computing portion and a classical computing portion in communication with the quantum computing portion, a plurality of variational parameters of the wavefunction for the Hamiltonian system;
sending, by the device, the plurality of variational parameters to the quantum computing portion to begin an iteration, so that the quantum computing portion performs a plurality of 
transmitting, by the device, the plurality of measurement results from the quantum computing portion to the classical computing portion, so that the classical computing portion updates the plurality of variational parameters based on the plurality of measurement results and an update rule;
determining, by the device, whether a measured energy satisfies a convergence rule;
in response to the determination that the measured energy does not satisfy the convergence rule, sending the plurality of updated variational parameters as the plurality of variational parameters to the quantum computing portion for a next iteration; and
in response to the determination that the measured energy satisfies the convergence rule, setting, by the device, the plurality of updated variational parameters so as to obtain a plurality of optimal variational parameters for the Hamiltonian system,
wherein: 
	the Hamiltonian system comprises a Hamiltonian H and a ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
        , the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         satisfies imaginary time Schrodinger equation 
    PNG
    media_image1.png
    49
    191
    media_image1.png
    Greyscale
, wherein             
                τ
                =
                i
                *
                t
            
        , i is an imaginary unit, t is time, and             
                
                    
                        E
                    
                    
                        τ
                    
                
            
         is an energy of the Hamiltonian system, and
	the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         includes an approximated parametrized wavefunction comprising 
    PNG
    media_image2.png
    35
    235
    media_image2.png
    Greyscale
where 
    PNG
    media_image3.png
    32
    40
    media_image3.png
    Greyscale
 is a set of quantum operations realizable in quantum circuits, 
    PNG
    media_image4.png
    23
    15
    media_image4.png
    Greyscale
includes a plurality of variational parameters.
--.

---4. The method according to claim 1, wherein:
 the plurality of measurements comprises a plurality of gradients 
    PNG
    media_image5.png
    48
    49
    media_image5.png
    Greyscale
, wherein             
                
                    
                        θ
                    
                    
                        n
                    
                
            
         is one of the plurality of variational parameters and n is an index for the plurality of variational parameters.
--.
3) Claim 8 has been replaced with 
---8. An apparatus for obtaining a plurality of optimal variational parameters of a wavefunction for a Hamiltonian system, the apparatus comprising:
a memory storing instructions; and
a processor in communication with the memory, wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to:
		initialize a plurality of variational parameters of the wavefunction for the Hamiltonian system,
		send the plurality of variational parameters to a quantum computing portion to begin an iteration, so that the quantum computing portion performs a plurality of measurements to output a plurality of measurement results based on the plurality of variational parameters, the wavefunction, and the Hamiltonian system,
		transmit the plurality of measurement results from the quantum computing portion to a classical computing portion, so that the classical computing portion updates the plurality of variational parameters based on the plurality of measurement results and an update rule,
		determine whether a measured energy satisfies a convergence rule,

		in response to a determination that the measured energy satisfies the convergence rule, set the plurality of updated variational parameters so as to obtain a plurality of optimal variational parameters for the Hamiltonian system, 
		wherein: 
			the Hamiltonian system comprises a Hamiltonian H and a ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
        , which satisfy imaginary time Schrodinger equation 
    PNG
    media_image1.png
    49
    191
    media_image1.png
    Greyscale
, wherein             
                τ
                =
                i
                *
                t
            
        , i is an imaginary unit, t is time, and             
                
                    
                        E
                    
                    
                        τ
                    
                
            
         is a ground state energy, and
			the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         includes an approximated parametrized wavefunction comprising 
    PNG
    media_image2.png
    35
    235
    media_image2.png
    Greyscale
where 
    PNG
    media_image3.png
    32
    40
    media_image3.png
    Greyscale
 is a set of quantum operations realizable in quantum circuits, 
    PNG
    media_image4.png
    23
    15
    media_image4.png
    Greyscale
includes a plurality of variational parameters.
 --.
4) Claim 11 has been replaced with 
---11. The apparatus according to claim 8, wherein: 


    PNG
    media_image5.png
    48
    49
    media_image5.png
    Greyscale
, wherein             
                
                    
                        θ
                    
                    
                        n
                    
                
            
         is one of the plurality of variational parameters and n is an index for the plurality of variational parameters.
--.
5) Claim 15 has been replaced with 
---15. A non-transitory computer readable storage medium storing instructions, wherein the instructions, when executed by a processor, cause the processor to:
initialize a plurality of variational parameters of the wavefunction for the Hamiltonian system;
send the plurality of variational parameters to a quantum computing portion to begin an iteration, so that the quantum computing portion performs a plurality of measurements to output a plurality of measurement results based on the plurality of variational parameters, the wavefunction, and the Hamiltonian system;
transmit the plurality of measurement results from the quantum computing portion to a classical computing portion, so that the classical computing portion updates the plurality of variational parameters based on the plurality of measurement results and an update rule;
determine whether a measured energy satisfies a convergence rule;
in response to a determination that the measured energy does not satisfy the convergence rule, send the plurality of updated variational parameters as the plurality of variational parameters to the quantum computing portion for a next iteration; and
in response to a determination that the measured energy satisfies the convergence rule, set the plurality of updated variational parameters so as to obtain a plurality of optimal variational parameters for the Hamiltonian system, 
wherein: 
            
                Ψ
                
                    
                        τ
                    
                
            
        , which satisfy imaginary time Schrodinger equation 
    PNG
    media_image1.png
    49
    191
    media_image1.png
    Greyscale
, wherein             
                τ
                =
                i
                *
                t
            
        , i is an imaginary unit, t is time, and             
                
                    
                        E
                    
                    
                        τ
                    
                
            
         is a ground state energy, and
	the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         includes an approximated parametrized wavefunction comprising 
    PNG
    media_image2.png
    35
    235
    media_image2.png
    Greyscale
where 
    PNG
    media_image3.png
    32
    40
    media_image3.png
    Greyscale
 is a set of quantum operations realizable in quantum circuits, 
    PNG
    media_image4.png
    23
    15
    media_image4.png
    Greyscale
includes a plurality of variational parameters.
--.
6) Claim 18 has been replaced with 
---18. The non-transitory computer readable storage medium according to claim 15, wherein: 
the plurality of measurements comprises a plurality of gradients 
    PNG
    media_image5.png
    48
    49
    media_image5.png
    Greyscale
, wherein             
                
                    
                        θ
                    
                    
                        n
                    
                
            
         is one of the plurality of variational parameters and n is an index for the plurality of variational parameters.
 --.




Allowable Subject Matter
4. 	Claim 1-2, 4-9, 11-16, and 18-20 are allowed.
5. 	None of the prior art of record discloses a quantum vibrational method for obtaining a plurality of optimal variational parameters of a wavefunction for a Hamiltonian system, including:
 (Claim 1) “the Hamiltonian system comprises a Hamiltonian H and a ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
        , the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         satisfies imaginary time Schrodinger equation 
    PNG
    media_image1.png
    49
    191
    media_image1.png
    Greyscale
, wherein             
                τ
                =
                i
                *
                t
            
        , i is an imaginary unit, t is time, and             
                
                    
                        E
                    
                    
                        τ
                    
                
            
         is an energy of the Hamiltonian system, and
	the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         includes an approximated parametrized wavefunction comprising 
    PNG
    media_image2.png
    35
    235
    media_image2.png
    Greyscale
where 
    PNG
    media_image3.png
    32
    40
    media_image3.png
    Greyscale
 is a set of quantum operations realizable in quantum circuits, 
    PNG
    media_image4.png
    23
    15
    media_image4.png
    Greyscale
includes a plurality of variational parameters.”,
(Claim 8) “the Hamiltonian system comprises a Hamiltonian H and a ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
        , which satisfy imaginary time Schrodinger equation 
    PNG
    media_image1.png
    49
    191
    media_image1.png
    Greyscale
, wherein             
                τ
                =
                i
                *
                t
            
        , i is an imaginary unit, t is time, and             
                
                    
                        E
                    
                    
                        τ
                    
                
            
         is a ground state energy, and
			the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         includes an approximated parametrized wavefunction comprising 
    PNG
    media_image2.png
    35
    235
    media_image2.png
    Greyscale
where 
    PNG
    media_image3.png
    32
    40
    media_image3.png
    Greyscale
 is a set of quantum operations realizable in quantum circuits, 
    PNG
    media_image4.png
    23
    15
    media_image4.png
    Greyscale
includes a plurality of variational parameters.”,
 (Claim 15) “the Hamiltonian system comprises a Hamiltonian H and a ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
        , which satisfy imaginary time Schrodinger equation 
    PNG
    media_image1.png
    49
    191
    media_image1.png
    Greyscale
, wherein             
                τ
                =
                i
                *
                t
            
        , i is an imaginary unit, t is time, and             
                
                    
                        E
                    
                    
                        τ
                    
                
            
         is a ground state energy, and
	the ground-state wavefunction             
                Ψ
                
                    
                        τ
                    
                
            
         includes an approximated parametrized wavefunction comprising 
    PNG
    media_image2.png
    35
    235
    media_image2.png
    Greyscale
where 
    PNG
    media_image3.png
    32
    40
    media_image3.png
    Greyscale
 is a set of quantum operations realizable in quantum circuits, 
    PNG
    media_image4.png
    23
    15
    media_image4.png
    Greyscale
includes a plurality of variational parameters.”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146